[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT  OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                         FEBRUARY 4, 2009
                                     No. 08-12474
                                                                         THOMAS K. KAHN
                               ________________________
                                                                             CLERK

                        D. C. Docket No. 06-00090-CR-5-001-RS

UNITED STATES OF AMERICA,


                                                                          Plaintiff-Appellant.

                                             versus

RONNIE MAPLES,
a.k.a. AMP,

                                                                         Defendant-Appellee.


                               ________________________

                       Appeal from the United States District Court
                           for the Northern District of Florida
                             _________________________

                                     (February 4, 2009)

Before BARKETT, PRYOR and FARRIS,* Circuit Judges.

PER CURIAM:

       *
         Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
       The government appeals the grant of a sua sponte 18 U.S.C. § 3582(c)(2)

motion to reduce Ronnie Maples’s sentence for violations of 21 U.S.C. §§

841(a)(1) & (b)(1)(A)(iii) in (1) conspiring to distribute and possess with intent to

distribute more than 50 grams of crack cocaine and (2) in distributing and

possessing with intent to distribute more than 5 grams of crack cocaine.

       Following the adoption of Amendment 706 to the United States Sentencing

Guidelines (U.S.S.G.),1 the district court reduced Maples’s 188-month sentence to

162 months. Although Maples had received a downward departure for substantial

assistance according to U.S.S.G. § 5K1.1, his original guideline range of life

imprisonment under § 5G1.1(b) was based on a mandatory minimum, not on his

initial base offense level under § 2D1.1. We have recently held that a defendant

who was sentenced subject to a statutory mandatory minimum does not fall within

the scope of Amendment 706, in spite of any § 5K1.1 downward departure. United

States v. Williams, 549 F.3d 1337 (11th Cir. 2008). Thus, because Maples’s

guideline range of mandatory life imprisonment was not reduced or otherwise

affected by Amendment 706, the district court had no basis to award a further




       1
        Amendment 706, which became retroactive as of March 3, 2008, U.S.S.G. App. C,
Amend. 713 (Supp. May 1, 2008), reduced by two the base offense levels in crack cocaine
sentences calculated pursuant to U.S.S.G. § 2D1.1(c).

                                             2
reduction to his sentence, regardless of its prior substantial assistance departure.2

Therefore, the district court erred as a matter of law in reducing Maples’s sentence

based on that amendment.

       REVERSED AND REMANDED.




       2
        Maples urges on appeal that there is a distinction between the terms “guideline range”
and “guideline sentence,” but we have already explicitly rejected that linguistic argument in
Williams. 549 F.3d at 1340-41.

                                               3